Exhibit 10.27

NEW PLAN EXCEL REALTY TRUST, INC.

DEFERRED COMPENSATION PLAN

(Amended and Restated as of February 26, 2007)

ARTICLE I

ESTABLISHMENT AND PURPOSE

New Plan Excel Realty Trust, Inc. previously adopted this New Plan Excel Realty
Trust, Inc. Deferred Compensation Plan, effective July 1, 2004.  The purpose of
the Plan is to provide each Participant with an opportunity to defer receipt of
a portion of their salary, bonus, and other specified cash and equity-based
compensation permitted by the Committee.  The Plan is not intended to meet the
qualification requirements of Section 401(a) of the Internal Revenue Code, but
is intended to be an unfunded arrangement providing deferred compensation to
eligible employees who are part of a select group of management or highly
compensated employees of the Company within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA.  The Plan is intended to be exempt from the
requirements of Parts 2, 3 and 4 of Title I of ERISA as a “top hat” plan, and to
be eligible for the alternative method of compliance for reporting and
disclosure available for unfunded “top hat” plans.

The Plan was amended and restated effective January 1, 2005 to comply with the
requirements of Section 409A of the Code, as enacted into law pursuant to the
American Jobs Creation Act of 2004.  The Plan now is amended and restated as of
February 26, 2007 to make certain clarifying changes.

ARTICLE II

DEFINITIONS

2.1.                              Account Balance.  Account Balance means, with
respect to the Deferred Compensation Account, a Stock Unit Account, or an
In-Service Account, the total value of all Company Stock Units and Investment
Options in which the Participant deferrals have been Deemed Invested as of a
specific date, taking into account the value of all distributions from that
Account to that date.

2.2.                              Allocation Election.  Allocation Election
means a choice by a Participant of one or more Investment Options, and the
allocation among them, in which future Participant Cash Deferrals and/or
existing Account Balances are Deemed Invested for purposes of determining
earnings in a particular Account.

2.3.                              Allocation Election Form.  Allocation Election
Form means the form (or Website screen) approved by the Plan Administrator on
which the Participant makes an Allocation Election.

2.4.                              Annual Valuation Date.  Annual Valuation Date
shall mean the anniversary of the Termination Valuation Date, In Service
Distribution Valuation Date, or Stock Unit Valuation Date utilized to determine
the amount of an annual installment payment.

2.5.                              Beneficiary.  Beneficiary means a natural
person, estate, or trust designated by a Participant on the form designated by
the Plan Administrator to receive benefits to which a Beneficiary is entitled
under and in accordance with provisions of the Plan.  The Participant’s spouse,
or if none (or no longer living), then the Participant’s estate shall be the
Beneficiary if:

a.                  Participant has not designated a natural person or trust as
Beneficiary, or

b.                 the designated Beneficiary has predeceased the Participant.

2.6.                              Cash Compensation.  Cash Compensation means
Compensation that is paid in cash, such as base salary (including any Company
contributions made of behalf of a Participant to any qualified plan maintained
by the Company or to any cafeteria plan under Section 125 of the Code), annual
bonus, other cash awards and dividend-equivalent bonuses, and such other Cash
Compensation (if any) approved by the Committee as Compensation for purposes of
this Plan.


--------------------------------------------------------------------------------


2.7.                              Cash Deferral.  Cash Deferral means a deferral
of base salary, bonus, or other cash Compensation (if any) permitted to be
deferred by the Committee and properly deferred by a Participant in accordance
with provisions in Section 4.1 of this Plan.

2.8.                              Cash Deferral Account.  Cash Deferral Account
shall mean part of the Deferred Compensation Account maintained to track Cash
Deferrals and Deemed Investments thereon.

2.9.                              Chief Executive Officer.  Chief Executive
Officer means the individual who performs the functions of a Chief Executive
Officer for the Company.

2.10.                        Code.  Code means the Internal Revenue Code of
1986, as amended from time to time.

2.11.                        Company.  Company means New Plan Excel Realty
Trust, Inc.

2.12.                        Company Stock.  Company Stock shall mean shares of
New Plan Excel Realty Trust, Inc. common stock.

2.13.                        Company Stock Units.  Company Stock Units shall
mean notional shares of Company Stock resulting from a Deemed Investment in
Company Stock.

2.14.                        Compensation.  Compensation shall mean, for
purposes of this Plan, Cash Compensation and Company Stock Units.

2.15.                        Compensation Deferral Agreement.  Compensation
Deferral Agreement shall mean the deferral election form, or such other forms
furnished by the Plan Administrator (or screens on the Participant Website
approved by the Plan Administrator), on which a Participant elects Cash
Deferrals by designating: (a) the amount of deferral and type of Cash
Compensation to be deferred; (b) any In Service Distribution Dates for that
year’s, or a portion of that year’s, Cash Deferrals; and (c) the Form of Payment
elections for Cash Deferral Termination Benefits and In Service Distributions. 
The Allocation Election Form may be part of the Compensation Deferral Agreement,
in the discretion of the Plan Administrator.

2.16.                        Death Benefit.  Death Benefit shall mean a
distribution of the total amount of the Participant’s Deferred Compensation
Account Balance, including any remaining unpaid In Service Account and Stock
Unit Account balances, to the Participant’s Beneficiary(ies) in accordance with
Article V of the Plan.

2.17.                        Deemed Investment.  A Deemed Investment (or “Deemed
Invested”) shall mean the notional conversion of a dollar amount of deferred
Compensation credited to a Participant’s Deferred Compensation Account into
shares or units (or a fraction of such measures of ownership, if applicable) of
Company Stock Units and/or the underlying investment (e.g.,  mutual fund or
other investment) which is referred to by the Investment Option(s) selected by
the Participant.  The conversion shall occur as if shares (or units) of the
designated investment were being purchased (or sold, for a distribution) at the
purchase price as of the close of business of the day on which the Deemed
Investment occurs.  At no time shall a Participant have any real or beneficial
ownership in the actual investment to which the Company Stock Unit or Investment
Option refers, irrespective of whether such a Deemed Investment is mirrored by
an actual identical investment by the Company or a trustee acting on behalf of
the Company.

2.18.                        Deferral Period.  Deferral Period shall mean the
number of years specified by the Participant on the Restricted Stock Deferral
Agreement between a Restricted Stock Deferral and the date elected by the
Participant to receive (or to begin to receive) distribution of his or her Stock
Unit Benefit.

2


--------------------------------------------------------------------------------


2.19.                        Deferred Compensation Account (“Account’).  A
Participant’s Deferred Compensation Account shall mean the aggregate of all Cash
Deferral Accounts, and Stock Unit Accounts, together with a record of Deemed
Investments, minus any withdrawals or distributions from said Account.  The
Account, and all component Accounts, shall be a bookkeeping account utilized
solely as a device for the measurement of amounts to be paid to the Participant
under the Plan.  The Account shall not constitute or be treated as an escrow,
trust fund, or any other type of funded account for Code or ERISA purposes and,
moreover, amounts credited thereto shall not be considered “plan assets” for
ERISA purposes.

2.20.                        Deferred Compensation Committee or “Committee.”
 Deferred Compensation Committee, or “Committee” means a committee of at least
three (3) officers of the Company appointed by the Compensation Committee of the
Board or the Chief Executive Officer, who shall serve until the earlier of
termination of service or appointment of a replacement by the Compensation
Committee of the Board or the Chief Executive Officer.

2.21.                        Effective Date.  Effective Date means the date upon
which the Initial Plan Year begins.

2.22.                        Eligible Employee.  Eligible Employee means an
Employee who is part of a select group of management or highly compensated
employees of the Company within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, and who is selected by the Committee to participate in the
Plan.

2.23.                        Employee.  Employee means a full-time salaried
employee of the Company.

2.24.                        ERISA.  ERISA means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

2.25.                        Grandfathered Subaccount.  Grandfathered Subaccount
means that portion of an Account that is earned and vested as of December 31,
2004, including earnings and losses thereon that occur prior to, or on or after,
December 31, 2004.

2.26.                        Initial Plan Year.  Initial Plan Year means July 1,
2004 - December 31, 2004.

2.27.                        In Service Account.  In Service Account shall mean
a separate Account of the Cash Deferral Account and the Stock Unit Account,
created whenever a Participant elects a new In Service Distribution Date (not
already established with an Account) with respect to a portion, or all, of his
or her Cash or Restricted Stock Deferrals, to which such portion of the deferral
as is specified by the Participant is credited.

2.28.                        In Service Distribution.  In Service Distribution
shall mean a payment by the Company to the Participant following a date elected
by the Participant (the In Service Distribution Date) of the amount represented
by the account balance in the In Service Account pertaining to that In Service
Distribution.  In Service Distributions shall be made in accordance with
Participants’ In Service Distribution form of payment election.

2.29.                        In Service Distribution Date.  In Service
Distribution Date shall mean the date selected by the Participant, following
which the In Service Distribution Account Balance shall be distributed in
accordance with the Plan.

2.30.                        In Service Distribution Valuation Date.  In Service
Distribution Valuation Date shall mean the last business day of the calendar
month in which the In Service Distribution Date occurs.

2.31.                        Investment Option.  Investment Option shall mean a
security or other investment such as a mutual fund, life insurance account, or
other investment approved by the Plan Administrator for use as part of an
Investment Option menu, which a Participant may elect as a measuring device to
determine Deemed Investment earnings (positive or negative) to be valued in the
Participant’s Cash Deferral Account(s).  The Participant has no real or
beneficial ownership in the security or other investment, represented by the
Investment Option.

3


--------------------------------------------------------------------------------


2.32.                        Participant.  Participant means an Eligible
Employee who: (1) is selected to participate in this Plan in accordance with
Section 3.1 and has elected to defer Compensation in accordance with the Plan in
any Plan Year; or (2) has an Account Balance in his or her Deferred Compensation
Account greater than zero prior to his or her death.  A Participant’s continued
participation in the Plan shall be governed by Section 3.2 of the Plan.

2.33.                        Plan.  Plan means the New Plan Excel Realty Trust,
Inc. Deferred Compensation Plan as documented herein and as may be amended from
time to time hereafter.

2.34.                        Plan Administrator.  Plan Administrator shall mean
an employee or group of employees appointed by the Deferred Compensation
Committee who is(are) responsible for those items of plan administration (e.g.,
the day-to-day decision making, record keeping) as are delegated to him, her, or
them by the Committee.  The Plan Administrator may further delegate duties of
the Plan Administrator to employees or others (e.g., an outside record keeper)
to assist in the administration of the Plan.

2.35.                        Plan Year.  Plan Year means January 1 through
December 31 (see also Initial Plan Year).

2.36.                        Restricted Stock.  Restricted Stock shall mean a
share or shares of New Plan Excel Realty Trust, Inc. common stock that has(have)
been issued by the Company to an employee, with certain legally binding
restrictions in place on the exercise of ownership rights and disposition of the
stock that are imposed for a period of time (“vesting period”) which
restrictions qualify as a substantial risk of forfeiture that results in the
delay of inclusion in income of the value of the Restricted Stock until the
restrictions, by their terms, are no longer effective (the shares “vest” “on the
“vesting date”).

2.37.                        Restricted Stock Deferral.  Restricted Stock
Deferral shall mean the election by a Participant to defer the receipt of
Company Stock Units in accordance with Section 4.2 of this Plan.

2.38.                        Restricted Stock Deferral Agreement.  Restricted
Stock Deferral Agreement shall mean the form (or, when available and authorized
by the Plan Administrator, the screen(s) on the Participant web site) on which a
Participant may elect: (a) the number or percentage of shares of Restricted
Stock to be deferred in accordance with the provisions of Section 4.2 of this
Plan; (b) any In Service Distribution Dates for that year’s, or a portion of
that year’s, Restricted Stock Deferrals; and (c) the Form of Payment elections
for Stock Unit Termination Benefits and In Service Distributions.  If the
Participant’s Restricted Stock Deferral Agreement identifies a percentage of
shares of Restricted Stock to be deferred and application of such percentage
results in a fractional share, any such fractional share will not be treated as
deferred under this Plan.

2.39.                        Retirement.  Retirement shall mean the voluntary
termination of employment with the Company upon reaching age 65, or after
reaching age 50 with ten (10) years of service with the Company.  Retirement
shall also mean such involuntary terminations as are designated as a Retirement
for purposes of this Plan in the sole discretion of the Committee.

2.40.                        Retirement/Termination Benefit.
 Retirement/Termination Benefit (“Cash Retirement/Termination Benefit” and
“Stock Unit Retirement/Termination Benefit”) shall mean a distribution to the
Participant of the Participant’s Cash Deferral Account Balance and the
Participant’s Stock Unit Account Balance, including all unpaid In Service
Account Balances, in accordance with the Participant’s payment schedule election
for Retirement/Termination Benefit or as specified in Article V of the Plan.

2.41.                        Retirement/Termination Account.
 Retirement/Termination Account (“Cash Retirement/Termination Account” and
“Stock Unit Retirement/Termination Account”) shall mean that portion of the Cash
Deferral Account and the Restricted Stock Deferral Account not allocated to In
Service Accounts.

4


--------------------------------------------------------------------------------


2.42.                        Stock Unit Benefit.  Stock Unit Benefit shall mean
the distribution by the Company of the Stock Unit Deferral Account Balance to a
Participant, or if applicable, his or her Beneficiary, on (or beginning on) an
In Service Distribution Date or on, or beginning on, the applicable distribution
date following Termination of Employment with respect to such Account and in
accordance with his or her payment schedule election applicable to such
Account.  Such distribution shall be made solely in Company Stock.

2.43.                        Stock Unit Deferral Account.  Stock Unit Deferral
Account shall mean a portion of the Deferred Compensation Account created each
time a Participant makes a Restricted Stock Deferral, that is maintained to
track the amount and value of the Restricted Stock Deferral and Deemed
Investment in Company Stock Units together with distributions from such Account.

2.44.                        Stock Unit Valuation Date.  Stock Unit Valuation
Date shall mean the last business day of the month in which the In Service
Distribution Date, elected by the Participant with respect to a Restricted Stock
Deferral, occurs.  In the case of Restricted Stock Deferrals that are to be paid
upon Termination of Employment, Stock Unit Valuation Date shall mean six months
following Termination of Employment.

2.45.                        Termination of Employment.  Termination of
Employment shall mean the termination of a Participant’s employment with the
Company for any reason other than death.  With regard to non-Grandfathered
Subaccounts, a Termination of Employment shall not be deemed to have occurred
unless the Participant has terminated employment with the Company and all
members of its controlled group, and shall have the same meaning as separation
from service under Section 409A of the Code

2.46.                        Termination Valuation Date.  Termination Valuation
Date shall mean, with regard to Grandfathered Subaccounts, the last business day
of the calendar month in which Termination of Employment occurs. Termination
Valuation Date shall mean, with regard to non-Grandfathered Subaccounts, six
months following the last business day of the calendar month in which
Termination of Employment occurs.

2.47.                        Valuation Date.  Valuation Date means the
applicable Termination Valuation Date, the Stock Unit Valuation Date or the
In-Service Distribution Valuation Date.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1.                              Eligibility and Participation.  Each Eligible
Employee, determined in the sole discretion of the Committee, shall be eligible
to participate in this Plan.

3.2.                              Duration.  Once an Employee becomes a
Participant, such Employee shall continue to be a Participant so long as he or
she is entitled to receive benefits hereunder, notwithstanding any subsequent
Termination of Employment.

3.3.                              Revocation of Future Participation.
 Notwithstanding the provisions of Section 3.2, the Committee may revoke such
Participant’s eligibility to make future deferrals under this Plan.  Such
revocation will not affect in any manner a Participant’s Deferred Compensation
Account.

3.4.                              Notification.  Each newly Eligible Employee
shall be notified by the Plan Administrator, in writing, of his or her
eligibility to participate in this Plan.

5


--------------------------------------------------------------------------------


ARTICLE IV

DEFERRAL ELECTIONS AND PARTICIPANT ACCOUNT VALUATION

4.1.                              Cash Deferral Elections.

(a)                          Procedure for Making Cash Deferral Elections.  A
Participant shall make Cash Deferral elections under the Plan by completing and
submitting to the Plan Administrator a written Compensation Deferral Agreement
provided by the Plan Administrator (or completing and electronically submitting
the deferral election screen on the Participant website, when made available by
the Plan Administrator).  Except as otherwise provided in this Section 4.1, Cash
Deferral elections shall be made during an annual enrollment period which shall
end no later than the last day of the month prior to the beginning of the Plan
Year in which the services giving rise to the compensation are performed.  Cash
Deferral elections for the Initial Plan Year shall be made during an enrollment
period which shall end no later than the Effective Date.  Notwithstanding the
foregoing, an Eligible Employee who becomes eligible to be a Participant during
any Plan Year (including all Eligible Employees in the initial year of the Plan)
may, in the initial year of eligibility only, make deferral elections with
respect to Cash Compensation which will be earned and paid during the balance of
such Plan Year but after such elections in such Plan Year, within 30 days of the
date of notification of eligibility as required in Section 3.4 of the Plan.

(b)                         Special One-Time Election for 2005 Bonuses. 
Notwithstanding subsection 4.1(a) above, a Participant may make a special
one-time Cash Deferral election on or prior to March 15, 2005 to defer the
portion of the Participant’s Cash Compensation that consists of his or her bonus
that will be earned based on the Participant’s performance in 2005 and would
otherwise be payable in 2006.

(c)                          Performance-Based Bonuses.  Notwithstanding
subsection 4.1(a) above, to the extent the Plan Administrator determines that a
Participant is eligible to receive a cash bonus that will qualify as
performance-based within the meaning of Section 409A of the Code, a Participant
may make a Cash Deferral election with regard to such bonus no later than June
30 of the Plan Year in which the bonus will be earned.

(d)                         Changes to Cash Deferral Elections.   Cash Deferral
elections shall be for a Plan Year (or, in the Initial Plan Year, for the
balance of the Plan Year), and shall remain in effect from Plan Year to Plan
Year unless modified or revoked by the Participant in writing on such forms as
may be prescribed by the Plan Administrator (or by following such procedures as
are set by the Plan Administrator regarding using the Participant website, when
available) during an enrollment period.  Such modification or revocation shall
become effective on the first day of the Plan Year following the date of the
modification or revocation.

(e)                          Percentage of Cash Compensation that May be
Deferred.  A Cash Deferral election shall designate the amount of Cash
Compensation to be deferred in dollar amounts or whole percentages.  A
Participant may defer up to 75% of base salary, and up to 100% of his or her
bonus or other Cash Compensation declared eligible by the Committee to be paid
during the Plan Year to which the election refers.  A Participant may elect
different percentages for each form of Cash Compensation.  The foregoing
notwithstanding, in the event a Participant’s deferral election results in
insufficient non-deferred Cash Compensation from which to withhold taxes in
accordance with applicable law, the deferral election shall be reduced as
necessary to allow the Company to satisfy tax withholding requirements.

(f)                            Application of Cash Deferral Elections. 
 Deferrals pertaining to base salary shall be deducted on a pro rata basis from
a Participant’s base salary for each pay period during the Plan Year, and
deferrals pertaining to bonus and other Cash Compensation (if any), shall be
deducted from the Participant’s bonus or other Cash Compensation on the date the
bonus or other Cash Compensation would otherwise be paid to the Participant.  In
each case the amount deferred shall be credited to the Participant’s
Retirement/Termination Account or In Service Account(s), and a Deemed Investment
shall be made in the investment(s) represented by the Investment Option(s)
elected by the Participant, as of the close of business on the date it would
otherwise have been paid as Compensation to the Participant.

6


--------------------------------------------------------------------------------


(g)                         Election of Payment Schedule.  The Compensation
Deferral Agreement shall indicate the Participant’s election of a payment
schedule for his or her Retirement/Termination Benefit.  A Participant shall
elect to have such Retirement/Termination Benefit distributed: (i) a portion, or
all, in a single lump sum payable as soon as administratively practicable
following the Termination Valuation Date; and/or (ii) the balance (assuming it
is at least $25,000) in up to fifteen (15) annual installment payments payable
at the time described in Section 5.3.  An election of a payment schedule for a
Participant’s Retirement/Termination Benefit shall pertain to the entire
Deferred Compensation Account Balance.

(h)                         Changes to Payment Schedule.  This paragraph applies
only to the portion of a Participant’s Account that is not a Grandfathered
Subaccount.  A Participant shall be permitted to change his or her payment
schedule election at any time by filing a new Compensation Deferral Agreement
(or by following such procedures as are set by the Plan Administrator regarding
using the Participant website, when available), provided that the request is
made at least twelve (12) months prior to the Participant’s Termination of
Employment and the change must delay the payment or commencement of payment by
at least five (5) years.  Any payment schedule election made within twelve (12)
months of Termination of Employment shall be null and void, and the most recent
payment schedule election which is dated at least twelve months prior to
Termination of Employment will be in effect.

This paragraph applies only to Grandfathered Subaccounts.  A Participant shall
be permitted to change his or her payment schedule election at any time by
filing a new Compensation Deferral Agreement (or by following such procedures as
are set by the Plan Administrator regarding using the Participant website, when
available), provided such election is made at least thirteen (13) months prior
to the Participant’s date of Termination of Employment.  Any payment
schedule election made within thirteen months of Termination of Employment shall
be null and void, and the most recent payment schedule election which is dated
at least thirteen months prior to Termination of Employment will be in effect.

4.2                                 Restricted Stock Deferrals.

(a)                          The rules in this Section 4.2(a) apply to deferrals
made on or prior to March 15, 2005.  A Participant shall make Restricted Stock
Deferral elections under the Plan by completing and submitting to the Plan
Administrator a written Restricted Stock Deferral Agreement provided by the Plan
Administrator (or completing and electronically submitting the deferral election
screen on the Participant website, when made available by the Plan
Administrator) during the Restricted Stock Deferral enrollment period.  The
Restricted Stock Deferral election period shall occur during the Plan Year
preceding the Plan Year to which the deferral elections pertain, and shall end
no later than June 30.  Restricted Stock Deferral elections must be made at
least six (6) months prior to the “vesting date” of the unvested shares of
Restricted Stock to which the deferral election refers, and must refer to
unvested shares of Restricted Stock that have a “vesting date” during the Plan
Year which begins after the date of the Restricted Stock Deferral election.

(b)                         Except as provided in Section 4.2(c), the rules in
this Section 4.2(b) apply to deferrals made after March 15, 2005.  A Participant
shall make Restricted Stock Deferral elections under the Plan by completing and
submitting to the Plan Administrator a written Restricted Stock Deferral
Agreement provided by the Plan Administrator (or completing and electronically
submitting the deferral election screen on the Participant website, when made
available by the Plan Administrator) during the Restricted Stock Deferral
enrollment period.

(i)                                             A Restricted Stock Deferral
election may be made at any time that is no later than December 15 of the year
prior to the year in which the Restricted Stock is granted (a “Pre-Grant
Restricted Stock Election”).

(ii)                                          In the case of a Restricted Stock
grant, a Restricted Stock Deferral election may be made on or before the
30th day after the date of grant, provided that the election is made at least
twelve (12) months in advance of the earliest vesting date under the Restricted
Stock grant.

7


--------------------------------------------------------------------------------


(iii)                                       A Restricted Stock Deferral election
that cannot conform to the requirements of Section 4.2(b)(ii) may nevertheless
be made later than the year prior to the year in which the Restricted Stock is
granted (a “Post-Grant Restricted Stock Election”).  In such a case, the
Restricted Stock Deferral election period shall occur during the period which is
at least twelve (12) months prior to the date on which the Restricted Stock
becomes vested (except as provided in Section 4.2(b)(iv) below with regard to a
Performance-Based Restricted Stock Election) and may only apply to Restricted
Stock that vests at least twelve (12) months following the date the Restricted
Stock Deferral election is filed with the Plan Administrator.  Any Post-Grant
Restricted Stock Election must indicate an In-Service Distribution Date that is
at least five years later than the vesting date of the related Restricted Stock.

(iv)                                      A Restricted Stock Deferral Election
that is made with regard to Restricted Stock that qualifies as performance-based
under Code Section 409A (a “Performance-Based Restricted Stock Election”) shall
be made no later than six months prior to the vesting date of the Restricted
Stock.

(c)                          The rule in this Section 4.2(c) is the exclusive
rule applicable in the case of Restricted Stock that is issuable pursuant to a
written agreement or arrangement to award Restricted Stock following achievement
of performance criteria measured over a performance period of at least twelve
(12) months (the “Performance Period”) and that otherwise qualifies as
performance-based under Code Section 409A.  In addition, the rule in this
Section 4.2(c) may be used to make a deferral election with respect to Common
Stock issuable under a written agreement or arrangement of the kind just
described, and any such deferral election shall be treated as a Restricted Stock
Deferral under this Plan.  In cases to which this Section 4.2(c) applies, the
Restricted Stock Deferral election period shall close no later than six (6)
months prior to the end of the Performance Period used as the measure for the
award of Restricted Stock or Common Stock, as applicable.

(d)                         Except as provided in this Section 4.2 regarding
changing a payment schedule election and except as provided in Section 4.3
regarding In Service Distribution Date changes, Restricted Stock Deferral
elections are irrevocable.   When a Participant makes a Restricted Stock
Deferral election, such Participant shall continue to hold (or otherwise be
credited with ownership of) the shares of Restricted Stock which are subject to
the Restricted Stock Deferral election, and remains able to exercise all rights
of ownership accorded to owners of unvested Restricted Stock with respect to
such shares until the day immediately prior to the “vesting date” of such
deferred Restricted Stock shares.  During such period, any dividends declared
with respect to such deferred Restricted Stock shares shall be distributed in
accordance with the provisions of the plan pursuant to which the Restricted
Stock is granted (e.g.,  paid in cash to the owner of unvested Restricted Stock,
or reinvested in Company Stock, including pursuant to the terms of the Company’s
Dividend Reinvestment Plan (“DRIP”)), as provided in the Company Restricted
Stock agreement.

(e)                          On the day immediately prior to the “vesting date”
of the shares subject to the Restricted Stock Deferral election, the deferred
Restricted Stock shares are deemed to be surrendered to the Company by the
Participant, and exchanged for Company Stock Units which are simultaneously
“deferred” (credited to the Stock Unit Account pursuant to provisions of this
Plan).  Thereafter, any dividends declared with respect to Company Stock shall
be treated as additional cash compensation to Participants with Stock Unit
Accounts in the amount that would have been paid (or reinvested) as a dividend
if the Participant had not made the Restricted Stock Deferral election
(“dividend equivalent compensation”), and shall be disposed of in accordance
with the Participant’s election for “dividend equivalent compensation.”

(f)                            The Restricted Stock Deferral Agreement shall
indicate: (i) the number of shares of Company Stock Units a Participant elects
to defer; (ii) the disposition of “dividend equivalent compensation”; and (iii)
the Participant’s election of a payment schedule for his or her Stock Unit
Retirement/Termination Account.  A Participant may elect to have their “dividend
equivalent compensation” distributed:  (a) in cash in accordance with procedures
for payment of dividends established by the Company; or (b) credited to their
Stock Unit Account.  The number of Company Stock Units into which dividend
equivalent compensation is converted will be calculated on the same basis as the
Company’s DRIP or, if the DRIP has been terminated, on the basis of the closing
price of Company Stock on the day the dividend is paid.

8


--------------------------------------------------------------------------------


(g)                         A Participant may elect to have his or her Stock
Unit Retirement/Termination Account Balance distributed: (a) a portion, or all,
in a single lump sum payable as soon as administratively practicable following
the applicable Valuation Date; and/or (b) the balance (assuming it is valued at
$10,000 or more) in up to fifteen (15) annual installment payments payable at
the time described in Section 5.3.  An election of a payment schedule for a
Participant’s Stock Unit Retirement/Termination Account Balance shall pertain to
the entire Stock Unit Retirement/Termination Account Balance.

(h)                         This paragraph applies only to the portion of the
Account that is a Post-Grant Restricted Stock Election.  A Participant shall be
permitted to change his or her payment schedule election at any time, but only
in accordance with Section 4.3 (In-Service Distribution Date Election).

This paragraph applies only to the portion of the Account that is a Pre-Grant
Restricted Stock Election or a Performance-Based Restricted Stock Election.  A
Participant shall be permitted to change his or her payment schedule election at
any time by filing a new Restricted Stock Deferral Agreement (or by following
such procedures as are set by the Plan Administrator regarding using the
Participant website, when available), provided such election is made in
accordance with Section 4.3, or prior to the time at which the deferral election
must be made pursuant to Section 4.2(b)(i) (Pre-Grant Restricted Stock
Election), 4.2(b)(iv) (Performance-Based Restricted Stock Election) or Section
4.2(c), as applicable.

(i)                             Restricted Stock Deferrals shall be credited to
the Stock Unit Account as soon as administratively practicable following the day
immediately prior to the “vesting date” of the shares subject to the Restricted
Stock Deferral election, in the sole discretion of the Plan Administrator.  A
Deemed Investment shall be made in Company Stock Units on the date so credited.

(j)                             The Stock Unit Deferral Account Balance shall be
fully vested from inception.

4.3                                 In Service Distribution Date Election.

(a)                          The Compensation Deferral Agreement and Restricted
Stock Deferral Agreement shall also indicate the Participant’s election of In
Service Distribution Date(s) (if any).  An In Service Distribution election
shall pertain to such portion of deferred Cash Compensation or Restricted Stock
for the Plan Year as elected by the Participant.  The Plan Administrator shall
create a new In Service Account for each distinct In Service Distribution Date
(unless such Account already exists), to which such portion of deferred
Compensation shall be credited.  In the event an In Service Account has already
been established for the In Service Distribution Date referred to in the
deferral election, such portion of deferred Compensation (Cash or Stock Units)
shall be credited to the existing In Service Account.

(b)                         A Participant may maintain up to five (5) In Service
Accounts for Cash Compensation, and up to five (5) In Service Accounts for Stock
Unit Accounts.

(c)                          A Participant may change or cancel an In Service
Distribution Date, as follows:

(i)                     An In Service Distribution Date change may be made by
submitting a new Compensation Deferral Agreement, Restricted Stock Deferral
Agreement, or such other form as may be provided for In Service Distribution
Date changes by the Plan Administrator (or completing and electronically
submitting the appropriate screen on the Participant website, when available) at
any time, so long as the date that such form is submitted to the Plan
Administrator is, in the case of Grandfathered Subaccounts, at least thirteen
(13) months prior to the In Service Distribution Date being changed and in the
case of non-Grandfathered Subaccounts, at least twelve (12) months prior to the
In Service Distribution Date and has the effect of delaying payment.  The In
Service Distribution Date may be changed only once for a Grandfathered
Subaccount, but may be changed more than once for a non-Grandfathered
Subaccount.

9


--------------------------------------------------------------------------------


(ii)                  The In Service Distribution Date may be extended to a
subsequent year (and must be extended by at least one year in the case of
Grandfathered Subaccounts and five years in the case of non-Grandfathered
Subaccounts), but it may not be made to occur sooner than the original date.

(iii)               With regard to Grandfathered Accounts only, the In Service
Distribution Date may be cancelled, even after a change.  A cancellation of an
In Service Distribution Date shall cause the In Service Account associated with
it to be merged into the Cash or Stock Unit Retirement/Termination Account, as
applicable.

(iv)              Making an In Service Distribution Date change or cancellation
in accordance with the Plan is specific to the In Service Distribution to which
it refers, and shall not affect other In Service Distributions or the ability of
the Participant to make new In Service Distribution elections with respect to
new deferral contributions.

(d)                         Any portion of a Cash or Restricted Stock Deferral
not credited to an In Service Distribution Account will be credited to the
appropriate Retirement/Termination Account (either Cash or Stock Unit).

(e)                          The Compensation Deferral Agreement/Restricted
Stock Deferral Agreement shall also indicate the Participant’s election of
payment schedule for each In Service Distribution Date.  Permitted payment
schedules for In Service Distributions are a single lump sum or (assuming the In
Service Distribution Account Balance is at least $10,000) from two (2) to five
(5) annual installment payments.  A Participant shall be permitted to change his
or her payment schedule election for an In Service Distribution at any time by
filing a new Compensation Deferral Agreement (or by following such procedures as
are set by the Plan Administrator regarding using the Participant website, when
available), provided that:

(i)                     In the case of Grandfathered Subaccounts, such election
is made at least thirteen (13) months prior to the In Service Distribution Date.

(ii)                  In the case of Non-Grandfathered Subaccounts, such
election is made at least twelve (12) months prior to the In Service
Distribution Date, and such election delays payment, or commencement of payment,
at least five (5) years.

4.4                                 Cash Deferral Allocation Elections and
Valuation of Accounts.

(a)                          For Cash Deferrals credited to Cash Deferral
Accounts, a Participant shall elect Investment Options from a menu provided by
the Plan Administrator.  The initial election shall be made on the Allocation
Election form approved by the Plan Administrator (or Allocation Election Screen
on the Participant website approved by the Plan Administrator) and shall specify
the allocations among the Investment Options elected.  A Participant may make
different Allocation Elections for each In Service Account and for the Cash
Retirement/Termination Account.  A Participant’s Accounts shall be valued as the
sum of the value of all Deemed Investments minus any withdrawals or
distributions from said Account.  Investment Options shall be utilized to
determine the earnings attributable to the Account.  Elections of Investment
Options do not represent actual ownership of, or any ownership rights in or to,
the securities or other investments to which the Investment Options refer, nor
is the Company in any way bound or directed to make actual investments
corresponding to Deemed Investments.

10


--------------------------------------------------------------------------------


(b)                         The Committee, in its sole discretion, shall be
permitted to add or remove Investment Options provided that any such additions
or removals of Investment Options shall not be effective with respect to any
period prior to the effective date of such change.  Any unallocated portion of
an Account or any unallocated portion of new deferrals shall be Deemed Invested
in an Investment Option referring to a money market fund.

(c)                          A Participant may make a new Allocation Election
with respect to future Cash Deferrals or existing Account Balances, provided
that such new allocation elections must be in increments of one percent (1%). 
Allocation elections pertaining to existing Account Balances apply to the entire
Account Balance.  New Allocation Elections may be made on any business day and
will become effective on the same business day or, in the case of Allocation
Elections received after a cut-off time established by the Plan Administrator,
the following business day.

(d)                         Stock Unit Accounts shall not be eligible for the
election of Investment Options.  Such Account Balances will, during the entire
Deferral Period, be Deemed Invested in Company Stock Units.

(e)                          Notwithstanding anything in this Section to the
contrary, the Company shall have the sole and exclusive authority to invest any
or all amounts deferred in any manner, regardless of any Allocation Elections by
any Participant.  A Participant’s Allocation Election shall be used solely for
purposes of determining the value of such Participant’s Accounts and the amount
of the corresponding liability of the Company in accordance with this Plan.

4.5                                 Prohibition Against Modifications to
Deferral Elections.  A Participant may not modify or revoke a Cash Deferral
election during a Plan Year by changing the amount of the Compensation deferral
except in the case of severe financial hardship and then only to the extent
permissible under Code Section 409A and with the approval of the Plan
Administrator in its sole discretion.

ARTICLE V

DISTRIBUTIONS AND WITHDRAWALS

5.1                                 In Service Distributions.

(a)                  In Service Distributions shall be paid in accordance with
the payment schedule election made with respect thereto, beginning as soon as
administratively practicable following the In Service Distribution Valuation
Date.   In the event a Participant has elected installment payments for an In
Service Distribution, the installment payments shall be determined as set forth
in Section 5.3 of the Plan.

(b)                 Notwithstanding a Participant’s election to receive an In
Service Distribution, to the extent permitted by Code Section 409A, all In
Service Distribution Account Balances shall be distributed as part of a
Retirement/Termination or Death Benefit (and in accordance with the
Retirement/Termination payment schedule election, if applicable) if such
Retirement, Termination of Employment or Death occurs prior to the completion of
payment(s) elected in connection with any In Service Distribution Date.

(c)                  Stock Unit In Service Accounts shall be distributed in
shares of Company Stock, equal in number to Company Stock Units credited to the
Stock Unit In Service Account Balance.

5.2                                 Retirement/Termination Benefit
Distribution.  The Cash Retirement/Termination Benefit and the Stock Unit
Retirement/Termination Benefit will be paid (or the first payment will be made)
in accordance with the Participant payment schedule election as soon as
administratively practicable following the Termination Valuation Date.

11


--------------------------------------------------------------------------------


 

5.3                                 Installment Payments. If the Participant has
elected installment payments, annual payments will be made beginning as soon as
administratively practicable following the applicable Valuation Date or, in the
event of a partial lump sum election, following the first anniversary of the
partial lump sum payment made following Retirement or the end of a Deferral
Period.  Such payments shall continue annually on or about the anniversary of
the previous installment payment until the number of installment payments
elected has been paid.  The installment payment amount shall be determined
annually as the result of a calculation, performed on the applicable Annual
Valuation Date, where (i) is divided by (ii):

(i)                             equals the value of the applicable Account (or
number of Company Stock Units credited to the Stock Unit Account) on the Annual
Valuation Date; and

(ii)                          equals the remaining number of installment
payments.

5.5                                 Small Account Balance Lump Sum Payment. In
the event that a Participant’s Retirement/Termination Account Balance is less
than $25,000 or a Participant’s In Service Distribution Account Balance or Stock
Unit Account Balance is less than $10,000 on the applicable Valuation Date, the
In Service Distribution, Stock Unit Benefit, or Retirement Benefit, as
applicable, shall be paid in a lump sum and any form of payment election to the
contrary shall be null and void.

5.6                                 Death Benefit.  In the event of a
Participant’s death either before Termination of Employment or before complete
distribution of installment payments elected by the Participant in connection
with any In Service Distribution, Retirement/Termination Benefit, or Stock Unit
Benefit, such Participant’s Beneficiary, named on the most recently filed
Beneficiary Designation Form, shall be paid a Death Benefit in the amount of the
remaining Deferred Compensation Account Balance in a single lump sum as soon as
practicable following the end of the month in which the Participant’s death
occurred.  The Valuation Date for purposes of determining the Death Benefit
shall be the last day of the month in which the Participant’s death occurs.

5.7                                 Unforeseeable Emergency.  A Participant may
request, in writing to the Plan Administrator, a withdrawal from his or her
Deferred Compensation Account if the Participant experiences an “unforeseeable
emergency.”

An unforeseeable emergency is a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of a dependent (as defined in section 152(a)) of the Code), loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, as defined in Reg. 1.457-2(h)(4).  The Plan Administrator, in
its sole discretion, shall determine whether a Participant has experienced an
unforeseeable emergency.  Withdrawals of amounts because of an unforeseeable
emergency are limited to the extent reasonably needed to satisfy the emergency
need, which cannot be met with other resources of the Participant.  The amount
of such unforeseeable emergency withdrawal shall be subtracted first from the
vested portion of the Participant’s Cash Deferral Retirement/Termination Account
until depleted and then from the Cash Deferral In Service Distribution Accounts
(if any) beginning with the most distant, and then from the Stock Unit
Retirement/Termination Account, and finally from the Stock Unit In Service
Accounts (if any) on a pro-rata basis.  Values for purposes of administering
this Section shall be determined on the date the Plan Administrator approves the
amount of the unforeseeable emergency withdrawal, or such other date determined
by the Plan Administrator.

5.8                                 Voluntary Withdrawal.  Voluntary withdrawals
shall be available only with regard to Grandfathered Subaccounts.  A Participant
who is an active employee may request, in writing to the Plan Administrator, to
have up to 100% of the vested portion of his or her Deferred Compensation
Account Balance at any time and for any reason, subject to a penalty of 10% of
the amount distributed.  The penalty shall be forfeited to the Company.  There
is a minimum withdrawal amount of $5,000.  Deferral elections shall be deemed
revoked for the balance of the Plan Year in which such withdrawal election is
made and not permitted for the following Plan Year.  The amount of such
voluntary withdrawal shall be subtracted first from the vested portion of the
Participant’s Retirement/Termination Account until depleted, then from the In
Service Accounts (if any) beginning with the most distant, and finally from a
Participant’s Stock Unit Deferral Account on a pro-rata basis.  Values for
purposes of administering this Section shall be determined on the date the Plan
Administrator approves the amount of the withdrawal, or such other date
determined by the Plan Administrator.

12


--------------------------------------------------------------------------------


5.9                                 Change in Control.  In the event a
Participant shall have a Termination of Employment (including a Retirement)
within two (2) years following a Change in Control, such Participant shall
receive his or her Deferred Compensation Account Balance (including all In
Service Accounts) in a lump sum paid as soon as administratively practicable
following the Valuation Date, which for this purpose shall be the end of the
month in which the Change in Control occurs.  All payment schedule elections to
the contrary shall be ignored.  In the case of non-Grandfathered Subaccounts,
payment to key employees shall be delayed six months following Termination of
Employment to the extent necessary to avoid the imposition of the penalty tax
under Code Section 409A.

5.10                           Court Order.  In the event a Court of competent
jurisdiction orders a division of a Participant’s Account or portion thereof
pursuant to a valid Judgment, the Plan Administrator may make a distribution to
the Participant or other recipient named in the Court order in the amount
necessary to satisfy the judgment.

ARTICLE VI

ADMINISTRATION

6.1.                              Plan Administration.  This Plan shall be
administered by the Committee, which shall have discretionary authority to make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of this Plan and to utilize its discretion to decide or resolve
any and all questions, including but not limited to eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan.  Certain of these administrative functions may be delegated by the
Committee to the Plan Administrator.  Claims for benefits shall be filed with
the Plan Administrator and resolved in accordance with the claims procedures in
Article IX.

6.2.                              Withholding.  The Company shall have the right
to withhold from any payment made under the Plan (or any amount deferred into
the Plan) any taxes required by law to be withheld in respect of such payment
(or deferral).  In addition, the Company shall have the right to require such
payments from a Participant, or withhold such amounts from other payments due to
a Participant from the Company or any affiliate.

6.3.                              Indemnification.  The Company shall indemnify
and hold harmless each employee, officer, director, agent or organization, to
whom or to which is delegated duties, responsibilities, and authority with
respect to administration of the Plan, against all claims, liabilities, fines
and penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Company.  Notwithstanding the
foregoing, the Company shall not indemnify any person or organization if his or
its actions or failure to act are due to gross negligence or willful misconduct
or for any such amount incurred through any settlement or compromise of any
action unless the Company consents in writing to such settlement or compromise.

6.4.                              Expenses.  The expenses of administering the
Plan shall be paid by the Company.

6.5.                              Delegation of Authority.  In the
administration of this Plan, the Plan Administrator may, from time to time,
employ agents and delegate to them such administrative duties as it sees fit,
and may from time to time consult with legal counsel who may be legal counsel to
the Company.

6.6.                              Binding Decisions or Actions.  The decision or
action of the Plan Administrator in respect of any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.

13


--------------------------------------------------------------------------------


ARTICLE VII

AMENDMENT AND TERMINATION

7.1.                              Amendment and Termination.  The Plan is
intended to be permanent, but the Committee may at any time modify, amend, or
terminate the Plan, provided that such modification, amendment or termination
shall not cancel, reduce, or otherwise adversely affect the amount of benefits
of any Participant accrued (and any form of payment elected) as of the date of
any such modification, amendment, or termination, without the consent of the
Participant.  Notwithstanding the foregoing, the Committee shall be permitted
upon Plan termination to instruct the Plan Administrator to pay each Participant
(without such Participant’s consent) a lump sum in the amount of such
Participant’s Account Balance as of the date of such Plan termination, but only
to the extent such payment would not result in the imposition of the excise tax
under Code Section 409A.

7.2.                              Adverse Income Tax Determination. 
Notwithstanding anything to the contrary in the Plan, if any Participant
receives a deficiency notice from the United States Internal Revenue Service
asserting constructive receipt of amounts payable under the Plan, or if
legislation is passed which causes current income taxation of deferred amounts,
Company contributions, and/or the investment earnings attributed thereto due to
any Participant withdrawal right or other Plan provision, the Committee, in its
sole discretion, may terminate the Plan or such Participant’s participation in
the Plan, and/or may declare null and void any Plan provision with respect to
affected Participants, and/or may make distributions in cash or Company Stock in
an amount equal to the amount that would otherwise be subject to the claim of
constructive receipt or otherwise includable in income when deferred.  In
addition, it is intended that this Plan comply with all provisions of the
Internal Revenue Code, including  Code Section 409A and regulations and rulings
in effect from time to time regarding the permissible deferral of compensation
and taxes thereon, and it is understood that this Plan does so comply.  If the
laws of the United States or of any relevant state are amended or construed in
such a way as to make this Plan (or its intended deferral of compensation and
taxes) in whole or in part void, then the Deferred Compensation Committee, in
its sole discretion, may choose to terminate the Plan or it may (to the extent
it deems practicable) give effect to the Plan in such a manner as it deems will
best carry out the purposes and intentions of this Plan.

ARTICLE VIII

INFORMAL FUNDING

8.1.                              General Assets.  All benefits in respect of a
Participant under this Plan shall be paid directly from the general funds of the
Company, or a Rabbi Trust created by the Company and funded by the Employers for
the purpose of informally funding the Plan, and other than such Rabbi Trust, if
created, no special or separate fund shall be established and no other
segregation of assets shall be made to assure payment.  No Participant, spouse
or Beneficiary shall have any right, title or interest whatever in or to any
investments which an Company may make to aid the Company in meeting its
obligation hereunder.  Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company or any if its
subsidiaries or affiliated companies and any Employee, spouse, or Beneficiary. 
To the extent that any person acquires a right to receive payments from the
Company hereunder, such rights are no greater than the right of an unsecured
general creditor of the Company.

8.2.                              Rabbi Trust.  The Company may, at its sole
discretion, establish a grantor trust, commonly known as a Rabbi Trust, as a
vehicle for accumulating the assets needed to pay the promised benefit, but the
Company shall be under no obligation to establish any such trust or any other
informal funding vehicle.

14


--------------------------------------------------------------------------------


ARTICLE IX

CLAIMS

9.1.                              Filing a Claim.  Any controversy or claim
arising out of or relating to the Plan shall be filed with the Plan
Administrator which shall make all determinations concerning such claim.  Any
decision by the Plan Administrator denying such claim shall be in writing and
shall be delivered to the Participant or Beneficiary filing the claim
(“Claimant”).  Such decision shall set forth the reasons for denial in plain
language.  Pertinent provisions of the Plan document shall be cited and, where
appropriate, an explanation as to how the Claimant can perfect the claim will be
provided, including a description of any additional material or information
necessary to complete the claim, and an explanation of why such material or
information is necessary.  The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review.  This notice of
denial of benefits will be provided within 90 days of the Plan Administrator’s
receipt of the Claimant’s claim for benefits.  If the Plan Administrator fails
to notify the Claimant of its decision regarding the Claimant’s claim, the claim
shall be considered denied.  If the Plan Administrator determines that it needs
additional time to review the claim, the Plan Administrator will provide the
Claimant with a notice of the extension before the end of the initial 90-day
period.  The extension will not be more than 90 days from the end of the initial
90-day period and the notice of extension will explain the special circumstances
that require the extension and the date by which the Plan Administrator expects
to make a decision.

9.2.                              Appeal.  Claimant who has been completely or
partially denied a benefit shall be entitled to appeal this denial of his claim
by filing a written appeal with the Committee no later than sixty (60) days
after: (a) receipt of the written notification of such claim denial, or (b) the
lapse of ninety (90) days without an announced decision notice of extension.  A
Claimant who timely requests a review of his or her denied claim (or his or her
authorized representative) may review, upon request and free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written comments, documents, records and other information relevant to
the claim to the Plan Administrator.  The Committee may, in its sole discretion
and if it deems appropriate or necessary, decide to hold a hearing with respect
to the claim appeal.  Following its review of any additional information
submitted by the Claimant, the Committee shall render a decision on its review
of the denied claim in the following manner:

(a)                          The Committee shall make its decision regarding the
merits of the denied claim within 60 days following its receipt of the appeal
(or within 120 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim).  It
shall deliver the decision to the Claimant in writing.  If an extension of time
for reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension.  The notice will indicate the special
circumstances requiring the extension of time and the date by which the
Committee expects to render the determination on review.

(b)                         The review will take into account comments,
documents, records and other information submitted by the Claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination.

(c)                          The decision on review shall set forth a specific
reason for the decision, and shall cite specific references to the pertinent
Plan provisions on which the decision is based.

(d)                         The decision on review will include a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, or other information relevant to
the Claimant’s claim for benefits.

(e)                          The decision on review will include a statement
describing any voluntary appeal procedures offered by the plan and a statement
of the Claimant’s right to bring an action under Section 502(a) of ERISA.

(f)                            A Claimant may not bring any legal action
relating to a claim for benefits under the Plan unless and until the Claimant
has followed the claims procedures under the Plan and exhausted his or her
administrative remedies under such claims procedures.

15


--------------------------------------------------------------------------------


ARTICLE X

GENERAL CONDITIONS

10.1.                        Anti-assignment Rule.  No interest of any
Participant, spouse or Beneficiary under this Plan and no benefit payable
hereunder shall be assigned as security for a loan, and any such purported
assignment shall be null, void and of no effect, nor shall any such interest or
any such benefit be subject in any manner, either voluntarily or involuntarily,
to anticipation, sale, transfer, assignment or encumbrance by or through any
Participant, spouse or Beneficiary.

10.2.                        No Legal or Equitable Rights or Interest.  No
Participant or other person shall have any legal or equitable rights or interest
in this Plan that are not expressly granted in this Plan.  Participation in this
Plan does not give any person any right to be retained in the service of the
Company or any of its subsidiaries or affiliated companies.  The right and power
of the Company to dismiss or discharge an Employee is expressly reserved.

10.3.                        No Employment Contract.  Nothing contained herein
shall be construed to constitute a contract of employment between an Employee
and the Company or any of its subsidiaries or affiliated companies.

10.4.                        Headings.  The headings of Sections are included
solely for convenience of reference, and if there is any conflict between such
headings and the text of this Plan, the text shall control.

10.5.                        Invalid or Unenforceable Provisions.  If any
provision of this Plan shall be held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other provisions hereof and the Plan
Administrator may elect in its sole discretion to construe such invalid or
unenforceable provisions in a manner that conforms to applicable law or as if
such provisions, to the extent invalid or unenforceable, had not been included.

10.6.                        Governing Law.  To the extent not preempted by
ERISA, the laws of the State of New York shall govern the construction and
administration of the Plan.

10.7.                        Successors.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform the Plan in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.

SIGNATURES ON NEXT PAGE

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Plan to be amended and restated
effective as of February 26, 2007.

 

 

NEW PLAN REALTY TRUST, INC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/  Steven F. Siegel

 

 

 

 

 

 

 

 

 

Its:

 

Executive Vice President and General Counsel

 

 

 

 

 

 

 

 

 

ATTEST:

 

John B. Roche

 

 

 

 

 

 

 

 

17


--------------------------------------------------------------------------------